Citation Nr: 1210751	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  10-06 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for intermittent transient compartmental syndrome/shin splints.

2.  Entitlement to service connection for right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACTDTRA) from November 2002 to June 2003.  He also had additional Reserve service from June 2003 to April 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied service connection for intermittent transient compartmental syndrome/shin splints and service connection for right ankle fracture.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing held in June 2011 at the RO.  A copy of the transcript is associated with the claims folder.  

Review of the electronic folder discloses no information pertinent to this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that it is necessary to remand this matter back to the RO for further development.  In regards to the claimed shin splint condition, there is evidence of bilateral shin pain when running or jumping and a diagnosis of shin splints in January 2003 during basic training,   While performing inactive duty training in January 2004, the Veteran was placed on physical profile for shin splints with restrictions in running, jumping, and marching.  The Veteran has testified as to continuity of symptoms since service, claiming he remains unable to do high impact exercises such as running.  Transcript, p. 10.  He has also presented private medical evidence showing continued problems with his bilateral lower leg pain/shin splints documented in January 2004, February 2005, and October 2006.  The most recent diagnosis of record is intermittent leg pain consistent with exertional compartment syndrome.  Despite this apparent continuity of symptoms, an examination has not been conducted to determine whether he has a current disability of the bilateral lower extremities that first manifested during active duty for training.  

While on inactive duty training in February 2005, the Veteran failed to complete an Army Physical Fitness Test (AFPT).  Private medical records showed that the Veteran fell from a one foot ledge in his apartment four days after inactive duty training and was diagnosed with a non displaced right lateral malleolus fracture.   In a March 2005 Statement of Medical Examination and duty status, the Veteran contended that the right ankle injury was caused by the shin splint/ for intermittent transient compartmental syndrome.   The Veteran also testified that following the AFPT, he favored one side and the ankle buckled.  Transcript, p. 7.  He has also described continued symptoms with the ankle, which he does not currently treat.  Transcript, p. 8.  Given this history a VA examination is indicated to address the etiology of his claimed right ankle disability, to include discussing the possibility of causation or aggravation by the bilateral shin splints.  

At the June 2011 videoconference hearing, the Veteran was advised to submit any potentially pertinent medical evidence as to continuity of symptoms since the injuries took place.  Thus on remand, an effort should be undertaken to obtain such additional evidence.  Consideration also must be taken as to the competency of Veteran's testimony regarding his medical conditions as he has some medical training as an emergency medical technician (EMT).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and obtain the names and addresses of all medical care providers, both VA and non-VA, pertaining to treatment and evaluation of him for the disabilities at issue since the end of his period of ACTDTRA in June 2003.  Request any records identified and authorized and document the requests and responses in the file.  If VA is not able to obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant should be notified about any unsuccessful attempts in this regard, in order to allow him the opportunity to obtain and submit such records for VA review.  

2.  Following completion of the above, schedule the Veteran for a VA orthopedic examination to determine the nature and likely etiology of his claimed disabilities of intermittent transient compartmental syndrome/shin splints and residuals of right ankle fracture.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed, to include X-ray and MRI (if further indicated).  All manifestations of current disability should be described in detail.  Request that the examiner address the following:  

a.  Does the Veteran have any current, chronic disability affecting his bilateral shins and/or right ankle?  If so, is it at least as likely as not that any current disability of his bilateral shins and/or right ankle began on active duty for training or inactive duty training?  

b.  If there are residual chronic abnormalities of the right ankle, is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability was caused or aggravated by the Veteran's intermittent transient compartmental syndrome/shin splints?  

In answering these questions, the examiner must consider  (1) all service treatment records, which include the records showing shin splints diagnosed in January 2003, with subsequent medical profiles for shin splints in January 2004; (2) the private treatment for the right ankle injury in February 2005, along with the March 2005 exam; (3) all post-service treatment records; and (4) any lay evidence which has been provided by the Veteran regarding his complaints regarding his lower extremities, to include bilateral shins and right ankle.  Consideration must be given to the Veteran's medical training as an EMT when reviewing these records.

Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts.  If an opinion cannot be provided without resort to speculation, the examiner must explain the reason; e.g. insufficient evidence in the file, inadequate state of medical knowledge in the relevant field, or inadequate knowledge and experience of the examiner.  

3.  Following completion of the above development, readjudicate the Veteran's claims for service connection for bilateral intermittent transient compartment syndrome/shin splints and residuals of a right ankle fracture.   If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an appropriate period of time should be allowed for response.
  
Thereafter, the case should be returned to the Board for further appellate consideration.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


